M.D. Appeal Dkt.
                                                                   56 2018



                   IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 169 MAL 2018
                                             :
                    Respondent               :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
              v.                             :
                                             :
                                             :
JOSEPH J. DAVIS,                             :
                                             :
                    Petitioner               :


                                       ORDER



PER CURIAM

      AND NOW, this 3rd day of October, 2018, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by Petitioner, is:


      May [Petitioner] be compelled to disclose orally the memorized password
      to a computer over his invocation of privilege under the Fifth Amendment to
      the Constitution of the United States, and Article I, [S]ection 9 of the
      Pennsylvania Constitution?